DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 21 April 2022.

Response to Amendment
Claims 1-3 and 6-13 have been amended. Claims 1-13 are pending. In view of the amendments to the specification and the amendments presented below, the objections to the amendments presented in the previous action (Non-Final Rejection filed on 21 October 2021) are withdrawn. In view of the submission of the replacement drawing sheets, the objections to the drawings are withdrawn. In view of the amendments to the claims and the below amendments, the objections to the claims are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 21 April 2022, with respect to claims 1, 10, 11, and 12 have been fully considered (Remarks, p. 10: “Applicant's amended claims”; p. 11, paras. 10-11) and are persuasive in view of the below amendments. While Jeon et al. (KR100812285B1) discloses embodiments in which an air purifier (Fig. 8c) and a floor cleaner (Fig. 8b) utilize distinct air pathways, the embodiment in which both devices are used simultaneously (Fig. 8a) requires joined air pathways, so no suggestion is made to provide configurations or methods as claimed by Applicant.
The rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. H. Dale Langley, Jr. on 6 June 2022.
The application has been amended as follows: 
Specification
For the following, referencing the amended specification filed on 21 April 2022:
Line 5 of the “Another embodiment” paragraph at the bottom of p. 2: “controller. The sweep sensor detects debris 
Abstract: Lines 4-5: “communicatively connected to the controller. The sweep sensor detects debris 
For the following, referencing the specification as filed on 27 June 2019:
p. 2, line 14: “movement sensor detects movement in a detectable vicinity of the movement sensor and”
p. 2, lines 19-20: “on upon the sensing movement of sweeping of debris, and controlling an air purifier to turn on upon controlling the vacuum to turn on.”
p. 4, line 16: “to vacuum up the refuse. The vacuum unit may also be operated to turn on and off by”
p. 4, line 18: “turn on (if not already on) for a period during and after the vacuum turns on. The air purifier”
p. 6, line 11: “In operation, the vacuum unit is operated to turn on either by sweep of debris or other”
p. 6, line 14: “unit is operated to turn on either by turn on key (not shown in detail) of the control panel 114,”
p. 6, lines 17-18: “non-exclusive example of operation of the air purifier unit is that the unit is operated to turn on whenever the vacuum unit is operated to turn on, and the air purifier unit continues on during”
p. 10, line 19: “Air purifying 726 selection operates the air purifier unit upon switching 726 to turn on”
Claim 1
Lines 5-7: “a vacuum unit communicatively connected to the controller;
a first pathway through the housing connected to the vacuum unit by a vacuum inlet of the vacuum unit and a vacuum exhaust outlet of the vacuum unit;”
Lines 9-10: “a second pathway through the housing, segregated from the first pathway while the first pathway and the second pathway are in operation, connected to the air purifier by an inlet of the air purifier and an outlet of the air purifier.”
Claim 2
Line 2: “the vacuum inlet communicatively connected to the vacuum unit;”
Line 4: “the controller turns on the vacuum unit upon detection by the sensor.”
Claim 3
Line 3: “collected by the vacuum unit; and”
Claim 4
Line 2: “automatically turns on the air purifier when the vacuum unit is controlled by the controller to turn on.”
Claim 8
Line 4: “wherein the controller automatically turns on the air purifier when the vacuum unit is”
Claim 9
Line 2: “the vacuum inlet communicatively connected to the vacuum unit; and”
Line 5: “the controller turns on the vacuum upon detection by the sensor; and”
Line 6: “wherein the motion sensor detects movement in a detectable vicinity of the motion”
Claim 10
Line 2: “a vacuum unit forming a first channel in a housing for vacuuming;”
Line 3: “an air purifier unit forming a second channel in the housing, distinct from the first channel, for air”
Line 6: “a sweep sensor communicatively connected to the controller; and”
Line 8: “wherein the sweep sensor detects debris 
Line 16: “movement sensor, if the air purifier is not already turned on.”
Claim 11
Line 6: “wherein the vacuum and the air purifier share a housing and are segregated for respective air flows.”
Claim 12
Line 3: “wherein the vacuum and the air purifier form segregated air flows when the vacuum and the air purifier are turned on.”
Claim 13
Line 5: “movement in a vicinity of the other sensor, or automatically upon controlling the vacuum to”

REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-13. The concept of combining a vacuum and an air purifier in a housing unit, wherein the vacuum and the air purifier form segregated air flows when the vacuum and the air purifier are turned on (claims 1, 10, 11, and 12) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Jeon et al. (KR100812285B1, referencing the previously provided machine translation), which discloses an air cleaning robot cleaner (Fig. 3A; p. 4/6, last para.) comprising a robot cleaner body 500 (Fig. 7; p. 3/6, last six lines) that sucks dust from the floor (p. 4/6, para. “The fasteners,” line 7) that is controlled by control unit 550 (p. 3/6, last 2 lines); and an air cleaning unit 100 (Fig. 7; p. 3/6, last six lines) driven by the control unit (p. 3/6, line 2, last two lines). In addition, the robot cleaner comprises sensors for detecting a cleaning area, an air cleaning required area, and obstacles to automatically perform cleaning and air cleaning functions (p. 3/6, para. “Further,” lines 6-8), which are controlled by control unit 550 (p. 3/6, last two lines). Jeon also teaches separate embodiments (Figs. 8b and 8c) in which the floor cleaner and the air cleaning unit utilize segregated air pathways (p. 6/6, line 10 through middle). However, when both are in operation, Jeon teaches that their air pathways are combined (Fig. 8a; p. 5/6, last two lines: “the first non-return valve 310 is closed”) rather than segregated, and no suggestion is made of another mode of operation.
Other related prior art, Kim (KR20180123381A), discloses (referencing the provided machine translation) discloses a system (Fig. 1) including a (vacuum) cleaner 300 and an air conditioner 100 ([0030]-[0031]) wherein the two devices are configured to operate in tandem ([0012]). However, no suggestion is made that these devices should share a housing unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772